00DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim1 of U.S. Patent No. 11,275,496, hereinafter referenced as #496, and further in view of claim 2 of U.S. Patent No. 10,712,924, hereinafter reference as #924.
For claim 1 of the instant application, #496 teaches a system for monitoring the condition of a structure, the structure having at least one surface that reflects light from an environment surrounding the structure and having a capacity to store and emit heat from said environment, comprising: a data processing system configured to monitor said structure using images of the structure obtained from a video camera, wherein the images of the structure include at least a first moving part and a second moving part and the images are arranged in a plurality of frames comprising at least a first frame and a second frame; wherein the data processing system monitors said structure by: sensing a change in a measurement of intensity of at least one pixel in the first frame compared to the second frame, the intensity resulting from one or both of visible light energy resulting from light reflected from the at least one surface of the structure or infra-red energy emitted from thermal heating of the structure over a selected time interval; calculating a physical parameter related to movement of said selected portion of said structure as a function of time; establishing a continuum of operation for said structure during a first period that is referred to as a learning period which is characterized as a condition of baseline operation of the structure, and a second period referred to as a monitoring period when one or more deviations from the learned baseline condition are sensed and reported (e.g. see claim 1 of #496).
#496 does not further disclose:  
displaying at least one image from at least one of the frames containing the first moving part of the structure and the second moving part of the structure wherein the at least one image has been modified to indicate a difference in phase of motion between the first moving part and the second moving part.
#924 teach: displaying at least one image from at least one of the frames containing the first moving part of the structure and the second moving part of the structure wherein the at least one image has been modified to indicate a difference in phase of motion between the first moving part and the second moving part. (e.g. see claims 1 and 2 of #924). It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of #924 into the teaching of #496 to display the difference in phase of motion between moving image to alert user structure issue to improve convenience for user. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is directed to “a system for monitoring the condition of a structure…comprising a data processing system…”. However, the claim does not recite any hardware components for the claimed system. The claimed system can be interpreted as software per se (e.g. paragraph 128 of the specification disclose a “programmed logic such as a rules engine”). Software by itself does not belong to any of the statutory categories: process, machine, manufacture, or composition of matter.

Allowable Subject Matter
Claim 1 is allowed over prior arts.
Shiba (US 6356300) disclose an image differential unit differentiates an inspection image and a reference image on an object to be inspected (e.g. abstract) and the pixel value of different image (i.e. the differential intensity…) see figure 9A-9C and column 9, lines 45-63.
Mann et al (US 2015/0134545) disclose a model of a structure, defining with reference to components of the complex structure, is created and stored. Maintenance parameters associated with the components are also stored (e.g. abstract).  
“A vision-based approach for the direct measurement of displacements in vibrating system”, see NPL filed on 8/3/2020, disclose, see abstract, obtaining direct measurements, using camera, of the absolute displacement time history at selectable locations of dispersed civil infrastructure systems such as long-span bridges. 
The prior arts do not disclose or suggest the claimed structure monitoring method and processing system as claimed

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAQUAN ZHAO whose telephone number is (571)270-1119. The examiner can normally be reached M-Thur: 7:00 am-5:00 pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Email: daquan.zhao1@uspto.gov.  
Phone: (571)270-1119





/DAQUAN ZHAO/Primary Examiner, Art Unit 2484